UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Schedule 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) Under the Securities Exchange Act of 1934 (Amendment No. 19) FUNDTECH LTD. (Name of Issuer) ORDINARY SHARES, PAR VALUE NIS 0.01 PER SHARE (Title of Class of Securities) M47095100 (CUSIP Number) NITSA EINAN, ADV. CLAL INDUSTRIES AND INVESTMENTS LTD. 3 AZRIELI CENTER, TRIANGLE TOWER TEL AVIV, 67023 ISRAEL TEL: +972 (3) 607-5794 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 26, 2011 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box. o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on theremainder of this cover page shall not be deemed to be “filed” for the purposeof Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwisesubject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. M47095100 Schedule 13D Page 2of14 Pages 1 NAME OF REPORTING PERSON Clal Industries and Investments Ltd. (no U.S. I.D. number) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC Use Only 4 SOURCE OF FUNDS* WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(D) OR 2(E) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8
